              Case 19-23375-PGH         Doc 29     Filed 01/31/20    Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

 In re:                                          Case No. 19-23375-JKO
 Richard Lloyd Miller      Debtor(s).            Chapter 13 Case


    THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW YORK AS
    TRUSTEE FOR REGISTERED HOLDERS OF CWABS, INC., ASSET-BACKED
   CERTIFICATES, SERIES 2006-2 RESPONSE TO OBTJECTION TO CLAIM(#14)

       COMES NOW, THE BANK OF NEW YORK MELLON, F/K/A The Bank of New York

as trustee for registered Holders of CWABS, Inc., Asset-Backed Certificates, Series 2006-2, its

Successors and/or Assigns (“Secured Creditor”), by and through its undersigned counsel, as and

for its Response to Debtor’s Objection to Claim #14 (Doc. No.23), and states as follows:

   1. The Debtor(s) filed a voluntary petition pursuant to Chapter 13 of the Bankruptcy Code on

       October 04, 2019.

   2. Secured Creditor holds a security interest in the Debtor(s)’ real property located at 12850

       SW 56th Street, Southwest Ranches, Florida 33330, by virtue of a Final Judgment of

       Mortgage Foreclosure which is recorded in the Public Records of Broward County, Florida

       Instrument # 116032414. Said Judgment was recorded on September 5, 2019 in the amount

       of $419,270.59. A copy of the Judgment is attached to Secured Creditor’s Proof of Claim

       No. 4-2.

   3. The aforementioned gives Secured Creditor a first position on property legally described

       as:

       THE EAST 132 FEET OF THE WEST 1/2 OF TRACT 61, AND THE EAST 132
       FEET OF THE WEST 1/2 OF TRACT 62, OF SECTION 35, TOWNSHIP 50
       SOUTH, RANGE 40 EAST, OF FLORIDA FRUIT LANDS CO. SUBDIVISION NO.
       1, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 2,
       PAGE 17, OF THE PUBLIC RECORDS OF DADE COUNTY, FLORIDA; SAID
       LANDS SITUATE AND BEING IN BROWARD COUNTY, FLORIDA
          Case 19-23375-PGH          Doc 29     Filed 01/31/20     Page 2 of 5




   More commonly Known as: 12850 SW 56th Street, Southwest Ranches, Florida
   33330

4. The subject loan has been in default as of November 1, 2015.

5. Secured Creditor filed a timely Proof of Claim (Claim 4-2) with arrears in the amount of

   $83,525.71 and a total secured claim in the amount of $423,750.72. The arrears in the

   amount of $83,525.71 included the following:

       a. Principal and Interest Due: $37,795.36

       b. Prepetition Fees: $16,718.28

       c. Escrow Deficiency: $24,592.19

       d. Projected Escrow Shortage: $5,059.45

       e. Less Funds on Hand: ($339.57)

6. Where a proof of claim is executed and filed in accordance with the Federal Rules of

   Bankruptcy Procedure, it “constitute[s] prima facie evidence of the validity and amount of

   the claim.” Fed. R. Bankr. P. 3001(f). Thus, a debtor challenging a proof of claim bears the

   initial burden of going forward and introducing sufficient evidence to rebut the

   presumption of validity created pursuant to Rule 3001(f). In re Gurley, 311 B.R. 910, 915-

   16 (Bankr. M.D. Fla. 2001) "Such evidence must be sufficient to evidence a true dispute

   and must have probative equal to the contents of the claim. Id. Upon introduction of

   sufficient evidence by the objecting party, the burden of proof must then be met by the

   claimant by a preponderance of the evidence." Id. "The burden of proof is on the objecting

   party to produce evidence 'equivalent in probative value to that of the creditor to rebut the

   prima facie effect of the proof of claim… The burden of ultimate persuasion rests with the

   claimant." In re Homelands of DeLeon Springs, Inc., 190 B.R. 666, 668 (Bankr. M.D. Fla.

   1995) citing In re VTN, Inc., 69 B.R. 1005 (Bankr. S.D. Fla. 1987).
           Case 19-23375-PGH         Doc 29     Filed 01/31/20     Page 3 of 5




7. Debtor filed an Objection to Secured Creditor’s Claim (Doc. 23) alleging that the

   $37,795.36 and missed principal and interest payments was improper based on fact that the

   Final Judgment of Foreclosure, attached hereto as Exhibit “A”, included interest in the

   amount of $19,654.87. However, the $19,654.87 awarded in the Final Judgment of

   Foreclosure was solely for missed interest. Conversely, the $37,495.36 claimed in the POC

   is for missed principal AND interest payments. The 47 missed principal and interest

   payments are itemized in Secured Creditor’s Proof of Claim 4-2 and are further broken

   down in the Loan Modification Agreement attached to Secured Creditor’s Proof of Claim

   No. 4-2.

       a. 44 Missed Principal and Interest Payment from November 2015-July 2019 at

           789.62

       b. 3 Missed from August 2019-October 2019 at $917.36

8. The foreclosure judgment establishes the debtor's liability as to all amounts awarded in the

   judgment under the doctrine of res judicata. In re Tomasevic, 275 B.R. 86, 96 (Bankr. M.D.

   Fla. 2001). "Res judicata precludes reexamination not only of liability for a debt, but also

   its amount as well." Ob/Gyn Solutions, L.C. v. Six (In re Six), 80 F.3d 452, 456 (11th Cir.

   1996). "When res judicata is invoked to give preclusive effect to a state court judgment,

   [the bankruptcy court] must apply state law." Id.; In re Tomasevic, 275 B.R. 86, 96 (Bankr.

   M.D. Fla. 2001).

9. Debtor’s Objection Secured Creditor’s Claim (Doc. 23) further alleges that the projected

   escrow shortage of $5,059.45 is improper, without providing a basis or documentation in

   support thereof. Consequently, Secured Creditor asserts that Debtor has failed to meet its

   initial burden of overcoming the prima facie validity of the amounts stated in the claim.
              Case 19-23375-PGH          Doc 29    Filed 01/31/20   Page 4 of 5




   10. Notwithstanding, the $5,059.45 projected escrow balance is permissible under the Note,

       Mortgage, Loan Modification, and Real Estate Settlement Practices Act (RESPA), and is

       supported by the Escrow Analysis attached to Secured Creditor’s Proof of Claim (Claim

       4-2) in accordance with requirements of Fed. R. Bankr. P. 3001(c)(2)(C).

       WHEREFORE, Secured Creditor respectfully requests that this Court enter an Order

overruling Debtor’s Objection to Claim, awarding attorney fees and costs, and for such other

further relief as the Court may deem just and proper.


                                                    Respectfully submitted:

                                                    /s/ Alexandra Kalman
                                                    Alexandra Kalman
                                                    FBN 109137
                                                    Lender Legal Services, LLC
                                                    Attorney for Secured Creditor
                                                    201 E. Pine Street, Suite 730
                                                    Orlando, FL 32801
                                                    Phone: (407) 730-4644
                                                    Fax: (888) 337-3815
                                                    akalman@lenderlegal.com
               Case 19-23375-PGH          Doc 29     Filed 01/31/20     Page 5 of 5




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Response to Debtor’s

Objection to Claim was either sent electronically or by U.S. mail, first-class postage pre-paid, to:

Richard Lloyd Miller
5700 SW 130 Ave
Southwest Ranches, FL 33330
(U.S. Mail)

Mitchell J. Nowack, Esq.
8551 Sunrise Blvd #208
Plantation, FL 33322
(ECF)

Robin R Weiner - Trustee
POB 559007
Fort Lauderdale, FL 33355
(ECF)

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
(ECF)

on January 31, 2020.                                  Respectfully submitted:

                                                      /s/ Alexandra Kalman
                                                      Alexandra Kalman
                                                      FBN 109137
                                                      Lender Legal PLLC
                                                      Attorney for Secured Creditor
                                                      2807 Edgewater Drive
                                                      Orlando, FL 32804
                                                      Phone: (407) 730-4644
                                                      Fax: (888) 337-3815
                                                      akalman@lenderlegal.com
